Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Rick Galati on Monday February 14, 2022.
The application has been amended as follows: 

Claim 21, lines 15-20 have been deleted and replaced with:
-the second body portion including a substantially planar surface and at least one pair of angled engagement surfaces; 
wherein when in the first position, the second body portion is angled relative to the first body portion for the substantially planar surface to engage a vertical support structure; and 
wherein when in the second position, the second body portion is angled relative to the first body portion for the at least one pair of angled engagement surfaces to engage
Claim 25, line 1, “the pair” has been changed to “the at least one pair”

Claim 26, line 1, “the pair” has been changed to “the at least one pair”

Claims 30 and 32-35 have been cancelled

Claim 40, line 1, “the pair” has been changed to “the at least one pair”

Claim 41, line 1, “the pair” has been changed to “the at least one pair”

Claim 45, line 18, “presents” has been changed to “presents the”

Claim 49, line 1, “the pair” has been changed to “the at least one pair”

Claim 50, line 1, “the pair” has been changed to “the at least one pair”

With this Examiner’s Amendment, claims 21-29 and 36-53 are now allowed.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of each of independent claims 21, 36 and 45, is the overall combination of components, their construction and arrangement with respect to one another, and how the different features are presented in different positions. More specifically, the inclusion of the particular first and second body portions and how either the planar surface or at least one pair of angled engagement surfaces are presented and positioned in the respective first and second positions. None of the known prior art anticipated the particular combination of components with all of the limitations and features considered. No reasonable combination of prior art could be made without significant hindsight and/or unnecessary reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634